Exhibit 10.27

 

 

 

 

March 31, 2017

 

Ignite Restaurant Group, Inc.

Board of Directors

C/o Ms. Ann Iverson

10555 Richmond Avenue

Houston, TX, 77042

 

 

Dear Ms. Iverson:

 

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and Ignite Restaurant Group,
Inc. and its subsidiaries (jointly and severally, the “Company”), including the
scope of the services to be performed and the basis of compensation for those
services. Upon execution of this letter by each of the parties below, this
letter will (a) become effective on April 4, 2017 (or if form 10k for fiscal
year 2016 is not filed on April 3, 2017, one business day after date such form
10k is filed), (b) supersede that prior engagement agreement between A&M and the
Company, dated November 28, 2016 and amended December 27, 2016 (the “Prior
Agreement”), which Prior Agreement is hereby terminated effective as of the date
hereof (provided that the provisions of this Prior Agreement that give the
parties rights or obligations beyond its termination shall survive and continue
to bind the parties (ie, the indemnification and limitation on liability
agreement incorporated by reference therein), and (c) constitute an agreement
between the Company and A&M (the “Agreement”).

 

1.

Description of Services

 

 

(a)

Officers. In connection with this engagement, A&M shall make available to the
Company:

 

 

(i)

Jonathan M. Tibus to serve as CEO; and

 

 

(ii)

A&M will provide additional employees of A&M and/or its affiliates and
wholly-owned subsidiaries (“Additional Personnel”) as required (collectively,
with the CEO, the “Engagement Personnel”), to assist the CEO in the execution of
the duties set forth more fully herein. The Additional Personnel shall be
designated by the Company as executive officers.

 

 

(b)

Duties. The CEO will perform those duties in a professional and workmanlike
manner consistent with a Chief Executive Officer and with industry standards for
professionals in similar positions. Additionally, it is anticipated that the
Engagement Personnel, as required, will perform activities that may include the
following

 

 

(i)

The CEO will work with other Company engaged professionals in developing for the
Board’s review possible restructuring plans or strategic alternatives for
maximizing the enterprise value of the Company;

 

 
 

--------------------------------------------------------------------------------

 

 

 

(ii)

The CEO shall serve as the principal contact with the Company’s creditors with
respect to the Company’s financial and operational matters

 

 

(iii)

The Engagement Personnel shall perform a financial review of the Company,
including but not limited to a review and assessment of financial information
that has been, and that will be, provided by the Company to its creditors,
including without limitation its short and long-term projected cash flows and
operating performance;

       

(iv)

The Engagement Personnel shall assist in the identification (and implementation)
of cost reduction and operations improvement opportunities; and

 

 

(v)

The Engagement Personnel assist the Company in Bankruptcy planning, strategy,
administration, support and coordination

 

 

(vi)

The Engagement Personnel shall perform such other services as requested or
directed by the board of the directors of the Company (the “Board”) and agreed
to by A&M that is not duplicative of work others are performing for the Company.

 

 

(c)

The Engagement Personnel shall report to the Board and, at the request of the
Board, will make recommendations to and consult with the Board.

 

 

(d)

The Engagement Personnel will continue to be employed, by A&M and, while
rendering services to the Company, will continue to work with other personnel at
A&M in connection with unrelated matters that will not unduly interfere with the
services rendered by the Engagement Personnel pursuant to this Agreement. With
respect to the Company, however, the Engagement Personnel shall operate under
the direction of the Board and A&M shall have no liability to the Company for
any acts or omissions of the Engagement Personnel related to the performance or
non-performance of services at the direction of the Board and consistent with
the requirements of the Engagement and this Agreement.

 

 

(e)

In connection with the services to be provided hereunder, from time to time A&M
may utilize the services of employees of its affiliates. Such affiliates and
subsidiaries are wholly owned by A&M’s parent company and employees

 

 
[ex10-27img001.gif] 

--------------------------------------------------------------------------------

 

 

2. Information Provided by Company and Forward Looking Statements. The Company
shall use all reasonable efforts to: (i) provide the Engagement Personnel with
access to management and other representatives of the Company; and (ii) to
furnish all data, material, and other information concerning the business,
assets, liabilities, operations, cash flows, properties, financial condition and
prospects of the Company that Engagement Personnel reasonably request in
connection with the services to be provided to the Company. The Engagement
Personnel shall rely, without further independent verification, on the accuracy
and completeness of all publicly available information and information that is
furnished by or on behalf of the Company and otherwise reviewed by Engagement
Personnel in connection with the services performed for the Company. The Company
acknowledges and agrees that the Engagement Personnel are not responsible for
the accuracy or completeness of such information and shall not be responsible
for any inaccuracies or omissions therein. A&M and Engagement Personnel are
under no obligation to update data submitted to them or to review any other
areas unless specifically requested by the Board to do so.       You understand
that the services to be rendered by the Engagement Personnel may include the
preparation of projections and other forward-looking statements, and numerous
factors can affect the actual results of the Company’s operations, which may
materially and adversely differ from those projections. In addition, Engagement
Personnel will be relying on information provided by the Company in the
preparation of those projections and other forward-looking statements.     3.

Limitation of Duties. Neither A&M, nor the Engagement Personnel make any
representations or guarantees that, inter alia, (i) an appropriate restructuring
proposal or strategic alternative can be formulated for the Company, (ii) any
restructuring proposal or strategic alternative presented to the Company’s
management or the Board will be more successful than all other possible
restructuring proposals or strategic alternatives, (iii) restructuring is the
best course of action for the Company, or (iv) if formulated, that any proposed
restructuring plan or strategic alternative will be accepted by any of the
Company’s creditors, shareholders and other constituents. Further, neither A&M,
nor the Engagement Personnel, assume any responsibility for the Company’s
decision to pursue, or not pursue any business strategy, or to effect, or not to
effect any transaction. The Engagement Personnel shall be responsible for
implementation only of the restructuring proposal or alternative approved by the
Board and only to the extent and in the manner authorized and directed by the
Board.

 

4.

Compensation.

 

 

(a)

A&M will receive fee for the services of Jonathan Tibus equal to the lesser of
(i) $25,000 per week and (ii) $795 per hour

 

 

(b)

A&M will receive fees for the services of the Engagement Personnel based on the
following hourly rates:

 

Managing Directors                $775 - 975

 

Directors                                   $575 - 775

 

Analysts/Associates              $375 - 600

 

 
 

--------------------------------------------------------------------------------

 

 

Such rates shall be subject to adjustment annually at such time as A&M adjusts
its rates generally.

 

 

(c)

In addition, A&M will be reimbursed for its reasonable out-of-pocket expenses
incurred in connection with this assignment, such as travel, lodging,
duplicating, messenger and telephone charges. All fees and expenses will be
billed on a monthly basis or, at A&M’s discretion, more frequently. Invoices are
payable upon receipt.

 

5.

Termination.

 

 

(a)

This Agreement will apply from the commencement of the services referred to in
Section 1 and may be terminated with immediate effect by either party without
cause by written notice to the other party.

 

 

(b)

A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue
performance of the engagement, or other just cause exists.    

 

 

(c)

On termination of the Agreement, any fees and expenses due to A&M shall be
remitted promptly (including fees and expenses that accrued prior to but are
invoiced subsequent to such termination).   

 

 

(d)

The provisions of this Agreement that give the parties rights or obligations
beyond its termination shall survive and continue to bind the parties.

 

6.

No Audit. Company acknowledges and agrees that A&M and Engagement Personnel are
not being requested to perform an audit, review or compilation, or any other
type of financial statement reporting engagement that is subject to the rules of
the AICPA, SEC or other state or national professional or regulatory body.

 

7.

No Third Party Beneficiary. The Company acknowledges that all advice (written or
oral) provided by A&M and the Engagement Personnel to the Company in connection
with this engagement is intended solely for the benefit and use of the Company
(limited to its Board and management) in considering the matters to which this
engagement relates. The Company agrees that no such advice shall be used for any
other purpose or reproduced, disseminated, quoted or referred to at any time in
any manner or for any purpose other than accomplishing the tasks referred to
herein without A&M’s prior approval (which shall not be unreasonably withheld),
except as required by law.

 

 
 

--------------------------------------------------------------------------------

 

 

8.

Conflicts. A&M is not currently aware of any relationship that would create a
conflict of interest with the Company or those parties-in-interest of which you
have made us aware, but we note the following: Ryan Omohundro, a Senior Director
with Alvarez & Marsal, is married to Emily Omohundro, Tax Director for Ignite
who reports to the CFO and is considered an insider for SEC purposes. Mr.
Omohundro is not part of this engagement team, has had no connection to the
case, and has not had any communication with anyone on the team regarding the
case. Furthermore, Alvarez & Marsal has established a formal information screen
between Mr. Omohundro and the engagement team. Because A&M and its affiliates
and subsidiaries comprise a consulting firm (the “Firm”) that serves clients on
an international basis in numerous cases, both in and out of court, it is
possible that the Firm may have rendered or will render services to, or have
business associations with, other entities or people which had or have or may
have relationships with the Company, including creditors of the Company. The
Firm will not be prevented or restricted by virtue of providing the services
under this Agreement from providing services to other entities or individuals,
including entities or individuals whose interests may be in competition or
conflict with the Company’s, provided the Firm makes appropriate arrangements to
ensure that the confidentiality of information is maintained. Each of the
Companies acknowledges and agrees that the services being provided hereunder are
being provided on behalf of each of them and each of them hereby waives any and
all conflicts of interest that may arise on account of the services being
provided on behalf of any other Company. Each Company represents that it has
taken all corporate action necessary and is authorized to waive such potential
conflicts of interest.

 

9.

Confidentiality/Non-Solicitation.

 

A&M and Engagement Personnel shall keep as confidential all non-public
information received from the Company in conjunction with this engagement,
except: (i) as requested by the Company or its legal counsel; (ii) as required
by legal proceedings; or (iii) as reasonably required in the performance of this
engagement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is, or becomes, public
other than as a result of a breach of this provision. The Company, on behalf of
itself and its subsidiaries and affiliates and any person which may acquire all
or substantially all of its assets agrees that, until two (2) years subsequent
to the termination of this engagement, it will not solicit, recruit, hire or
otherwise engage any employee of A&M or any of its affiliates who worked on this
engagement while employed by A&M or its affiliates (“Solicited Person”). Should
the Company or any of its subsidiaries or affiliates or any person who acquires
all or substantially all of its assets extend an offer of employment to or
otherwise engage any Solicited Person and should such offer be accepted, A&M
shall be entitled to a fee from the Company equal to the Solicited Person’s
hourly client billing rate at the time of the offer multiplied by 4,000 hours
for a Managing Director, 3,000 hours for a Senior Director and 2,000 hours for
any other A&M employee. The Company acknowledges and agrees that this fee fairly
represents the loss that A&M will suffer if the Company breaches this provision.
The fee shall be payable at the time of the Solicited Person’s acceptance of
employment or engagement.

 

 
 

--------------------------------------------------------------------------------

 

 

10.

Indemnification/Limitations on Liability. The Company shall indemnify the
Engagement Personnel acting as officers (the “Indemnified Professionals”) to the
same extent as the most favorable indemnification it extends to its officers or
directors, whether under the Company’s bylaws, its certificate of incorporation,
by contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to the
Indemnified Professionals. The Indemnified Professionals shall be covered as
officers under the Company’s existing director and officer liability insurance
policy. As a condition of A&M accepting this engagement, a Certificate of
Insurance evidencing such coverage shall be furnished to A&M prior to the
effective date of this Agreement. The Company shall give thirty (30) days’ prior
written notice to A&M of cancellation, non-renewal, or material change in
coverage, scope, or amount of such director and officer liability policy. The
Company shall also maintain such insurance coverage for the Indemnified
Professionals for a period of not less than six years following the date of the
termination of the Indemnified Professionals’ services hereunder. The provisions
of this section are in the nature of contractual obligations and no change in
applicable law or the Company’s charter, bylaws or other organizational
documents or policies shall affect the Indemnified Professionals’ rights
hereunder. The attached indemnity and limitation on liability provisions are
incorporated herein and the termination of this agreement or the engagement
shall not affect those provisions, which shall remain in full force and effect.

 

11.

Miscellaneous. This Agreement (together with the attached indemnity provisions),
including, without limitation, the construction and interpretation of thereof
and all claims, controversies and disputes arising under or relating thereto,
shall be governed and construed in accordance with the laws of the State of New
York, without regard to principles of conflict of law that would defer to the
laws of another jurisdiction. The Company and A&M agree to waive trial by jury
in any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the engagement
or the performance or non-performance of A&M hereunder. The Company and A&M
agree, to the extent permitted by applicable law, that any Federal Court sitting
within the Southern District of New York shall have exclusive jurisdiction over
any litigation arising out of this Agreement; to submit to the personal
jurisdiction of the Courts of the United States District Court for the Southern
District of New York; and to waive any and all personal rights under the law of
any jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within the State of New York
for any litigation arising in connection with this Agreement.

 

This Agreement shall be binding upon A&M and the Company, their respective
heirs, successors, and assignees, and any heir, successor, or assignee of a
substantial portion of A&M’s or the Company’s respective businesses and/or
assets, including any Chapter 11 Trustee. This Agreement incorporates the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended or modified except in writing executed by the Company and A&M.
Notwithstanding anything herein to the contrary, A&M may reference or list the
Company’s name and/or logo and/or a general description of the services in A&M’s
marketing materials, including, without limitation, on A&M’s website.

 

 
 

--------------------------------------------------------------------------------

 

 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

 

Very truly yours,

 

        Alvarez & Marsal North America, LLC  

 

 

 

 

 

 

 

 

 

By:

     /s/ Jonathan M. Tibus

 

 

 

Jonathan M. Tibus

 

 

 

Managing Director

 

 

 

 

 

Accepted and agreed:  

 

 

 

 

 

Ignite Restaurant Group, Inc.  

 

 

 

 

 

By:

    /s/ Ann Iverson

 

 

 

Ann Iverson

 

   

Board of Directors - Member

 

 

 